Citation Nr: 0811675	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected psoriasis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to June 
1980 and from February 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A.
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

The 30 percent rating currently in effect is based on a July 
2004 VA examination and VA dermatology outpatient treatment 
notes dated from 2004 to 2006.  The veteran was scheduled for 
a VA examination in December 2006 but did not report for that 
examination.  In a March 2008 brief, the veteran's 
representative contended that a new VA examination is 
warranted based on the time that has elapsed since the most 
recent VA examination.  

The Court has held that the fulfillment of the VA's statutory 
duty to assist the veteran includes providing VA examination 
when warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the July 2004 VA examination was not 
adequate because the examination report did not address all 
of the rating criteria pertaining to psoriasis.  Therefore, 
on remand, the veteran should be afforded another VA 
examination

In the March 2008 brief, the veteran's representative also 
contended that the notice of the December 2006 VA examination 
may have been sent to an incorrect address.  The file does 
not contain any record of mail being returned as 
undeliverable.  A November 2006 written statement provided a 
post office box in Chamberino, New Mexico as the veteran's 
mailing address.  A March 2007 statement listed the same post 
office box number and a street address in Chamberino, but a 
different zip code.  The AMC/ RO should contact the veteran 
or the veteran's representative to verify the veteran's 
correct mailing address.  

The Board notes that the veteran informed VA in March 2007 
that he was being deployed to Iraq with the National Guard in 
support of Operation Iraqi Freedom.    Therefore, on remand, 
the AMC/ RO should make reasonable efforts to contact the 
veteran to ascertain when he will be available for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to clarify the 
veteran's correct mailing address. 

2.  Send the veteran a corrective VCAA 
notice letter that advises him of the 
criteria necessary to establish a 60 
percent rating for psoriasis under 
Diagnostic Code 7816.

3.  Schedule the veteran for a VA skin 
examination to determine the current 
severity of his service connected 
psoriasis.  The claims file should be made 
available to the examiner for review prior 
to the examination, and the examiner 
should indicate in the claims file that a 
review was conducted.  Following a 
thorough examination, the examiner should:

a)  identify the areas of the body 
affected by psoriasis;
    
b)  indicate what percentage of 
the body is affected by psoriasis 
and what percentage of exposed 
areas are affected by psoriasis; 
and
    
c)  state whether topical or 
systemic therapies are required 
for treatment.  If systemic 
therapies are required, the 
examiner should determine the 
frequency and duration of the use 
of systemic therapies during the 
12 months preceding the 
examination.
    
4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded an applicable opportunity to 
respond.  The case should then be returned 
to the Board, if in order.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

